Electronically Filed
                                                                        Supreme Court
                                                                        SCMF-XX-XXXXXXX
                                                                        29-OCT-2020
                                                                        02:05 PM
                                                                        Dkt. 152 NP
                                  SCMF-XX-XXXXXXX
                   SUPREME COURT OF THE STATE OF HAWAIʻI


                             In the Matter of the
                SEPTEMBER 2020 EXAMINATION FOR ADMISSION
                    TO THE BAR OF THE STATE OF HAWAIʻI


              NOTICE OF PASSING THE HAWAIʻI BAR EXAMINATION
              The applicants listed below are hereby notified that each has passed the
September 2020 Hawaiʻi examination for admission to the Bar of the State of Hawaiʻi,
as required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawaiʻi
(RSCH):

Jessica Adlam                                  Emmitt Hannibal Ford Jr.
Timothy Charles Kalamaokalani Alau             Alexander Darrow Forger II
Tiffany Jane Aukai                             Joel Robert Garner
Kaonohiokala Joseph Aukai                      Benjamin Harrison Gold
Anthony James Ayres                            Rachel Miguel Goldberg
Melissa Lynn Braswell                          Jennifer Jean Griffin
Cherise Christine Braxton-Brooks               Christopher Tong-nyong Han
Maria Elizabeth Brosnan Faltas                 Lauren Elisabeth Hauck
Kaleileihua Chloe Cabanas                      Ryan Michael Heron
Noelle Emi Chan                                Kallista Namiko Hiraoka
Vasana Chiu                                    Michael Lopaka Hoke
Darien Ngae Chow                               Mitsuhiko Justin Homma
Ashley Hanae Choy                              James Akira Honda
Thomas Edward Christensen                      Asia Carolynne Howe
Kaylee Kilolani Michiko Correa                 Katherine Brooke Hughes
William Noble Kaleiokuikalani Crowell          Henderson Kainoa Huihui
James Thomas Daugherty                         Casey Michelle Hutnick
Emily Lehua DeVille                            Michael Yasuichi Ige
Caitlin Strother Doyle                         Patrick Joseph Sus Inouye
Nicholas Koukala Ernst                         Christopher Lester Johnson
Sho Kenneth Kajima                               Ann Kanoelehua Otteman
Jonathan Austin Kam                              Samantha Meilin Pang
Stephen Gabriel Kiyoshi Kaneshiro                Andrew Lee Park
Inha Kang                                        Raquelle Alexandria Pendleton
Raffi Kassabian                                  Christopher Michael Phillips
Nicholas Koichi Nihei Kido                       Andrew Aaron Purtell
Antony Kim                                       Scot Colin Rives
Cameron Keliʻi Komatsu                           Eric Sean Robinson
Jason Edward Korta                               Michael Joseph Robinson
Sae Mok Lee                                      Andrew Gavin Ronan
Susan Marie Leeder                               James William Rooney
Albert Kaising Li                                Christine Shang
Ryan David Louie                                 Peter Kurt Simon
Jocelyn Marie Mills                              Katie Lauren Smith
John David Moore                                 Leanne Ta
Kelli Marie Moy                                  Ryan Mitsuo Toyomura
Thomas Verlin Nafziger                           Chloe Kaleonani Mie Urabe
Kristi Teiko Nagamine                            Michael Vinding
Miki Noelani Nakamura                            Sharon Joyce Williams
Zack Jafer Hassan Naqvi                          Holly Ucheliei Yamada
Elizabeth Ann Nardi                              Janine Mari Yim
Paul Gregory Nardulli                            Deon Anne Young
Jorge Antonio Ochoa                              Troy Young
Molly Anne Lyonie Olds                           Adoree Son Yu


       Each applicant is reminded that, until he or she has met all other requirements as
set forth in RSCH Rule 1.3, and has been admitted to practice law by the Supreme
Court of the State of Hawaiʻi, that the applicant may not engage in the practice of law in
this jurisdiction.



               DATED: Honolulu, Hawaiʻi, October 29, 2020

                                   BOARD OF EXAMINERS

                                   By:    /s/ Rochelle R.T. Kaui

                                          Its Secretary